UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6799


KEVIN HERRIOTT,

                    Plaintiff - Appellant,

             v.

FORD, Associate Warden, in individual and official capacity; MAJOR SMITH;
DAVIS, Captain, in individual and official capacity; DANLEY, Lieutenant, in
individual and official capacity; MCCABE, Acting Warden, in individual and
official capacity; CANNING, Associate Warden, in individual and official capacity;
BRAGG, Food Service Director, in individual and official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:19-cv-00751-DCN)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Herriott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Herriott appeals the district court’s order accepting the recommendation of

the magistrate judge and granting summary judgment to Defendants on Herriott’s 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Herriott v. Ford, No.

6:19-cv-00751-DCN (D.S.C. May 19, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2